Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Upon review and consideration of the claim limitations dated 05/10/2021, and after updating the examiner’s search, the examiner finds the applicant’s amendments novel and the arguments persuasive.  The examiner finds persuasive page 7 of the applicant’s remarks/arguments dated 05/10/2021.
Thus, the examiner finds Independent claims 1, 7 and 18 (and their corresponding dependent claims) allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674